Citation Nr: 1420165	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-15 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1983 to February 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before a decision may be rendered in this case.  In March 2008, the Veteran was afforded a VA examination to assess the extent of his hearing loss and the etiology of his reports of tinnitus.

The examiner noted that speech recognition thresholds were in good agreement/consistent with pure-tone averages.  However, the Veteran's word recognition abilities were judged to be poor bilaterally, which is worse than expected given the measured pure-tone thresholds and the observed communication abilities of the Veteran.  The examiner further stated that a number of the Veteran's responses were not phonetically similar to the stimulus words (for example, he repeated "glass" when presented with "salve," "sure" for "earn," and "toward" for "merge").  Therefore, the examiner concluded that the reliability of the speech recognition results were fair to poor and the suitability of the results for rating purposes were questionable.  Further, the examiner stated that the response reliability for pure-tones was fair, as the Veteran was slow to respond, and some responses varied by up to 10 dB with retesting.

As the reliability of the only audiometric testing conducted during the period on appeal has been called into question by the March 2008 VA examiner who conducted it, the Veteran should be afforded another VA examination in connection with the present claim in an effort to accurately assess his current level of hearing impairment.  As the United States Court of Appeals for Veterans Claims (the Court) stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  As such, the Veteran is here advised that if he does not cooperate, VA may not be able to obtain evidence necessary to substantiate his claim.

As to the Veteran's service connection claim for tinnitus, the VA examiner noted that the Veteran served in the Army infantry and was exposed to small arms fire, grenades, and some artillery fire both with and without hearing protection.  The examiner noted post-service noise exposure that included weapons training with hearing protection while working as a police officer, as well as a prior history of hunting with a rifle and shotgun without hearing protection.

The VA examiner concluded that he could not resolve the issue without resort to speculation.  In support of his conclusion, the examiner noted that the Veteran was already service-connected for hearing loss, his service treatment records were silent for tinnitus, and the reliability  of the March 2008 examination was fair to poor.  In addition, the examiner stated that it was possible that occupational and recreational noise exposure contributed to the Veteran's reports of tinnitus symptoms.  Given the available evidence, the examiner stated he could not determine the etiology of his tinnitus or its relationship to his military acoustic trauma without resort to mere speculation.

Subsequent to his VA examination, the Veteran testified before the undersigned Veterans Law Judge and provided more details concerning his post-service noise exposure.  The Veteran stated that his occupational noise exposure was minimal, and amounted to doing qualifying weapons training once a year with both hearing and eye protection.  He acknowledged exposure to recreational noise while hunting as a child prior to service, but denied that he did any hunting after his military discharge.  He also testified that tinnitus first began in service.

As the Veteran's hearing testimony was not available to the VA examiner at the time he provided his initial opinion concerning the etiology of the Veteran's tinnitus, an addendum opinion should be sought to ensure the record contains a VA opinion that is adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner should also state whether the service-connected hearing loss caused or aggravated tinnitus.

As this claim is being remanded, the Veteran should be asked to identify any further outstanding private or VA treatment records which may be pertinent to his claim.  The Board notes that the Veteran identified undergoing a hearing test approximately three years prior to his November 2012 Travel Board hearing.  However, no report concerning this hearing test is located in the Veteran's claims file.  With his assistance, records identified by the Veteran should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all medical facilities that have treated him for bilateral hearing loss or tinnitus since service.  Take appropriate steps to obtain all identified records, to include the 2009 hearing test conducted in connection with his employment with the Capitol Police.. Proper notification should be sent to the Veteran for any records that cannot be obtained, and the Veteran should be asked to provide any such records in his possession.

2.  Following completion of the above, schedule the Veteran for an audiology examination to determine the current degree of severity of his service-connected bilateral hearing loss disability, as well as the nature and etiology of his current tinnitus.  

The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran, to include his reports of in-service and post-service noise exposure.  All tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  The examination report should expressly note that such evidence was reviewed.  That report should also note the results of all indicated tests, including an audiological evaluation and speech discrimination (Maryland CNC) testing conducted in accordance with 38 C.F.R. § 4.85.

The examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability or more) that the Veteran's reported symptoms of tinnitus was incurred in service or is related to service, including to any in-service acoustic trauma such as artillery fire during his service.  In giving the opinion, the examiner should comment on and find credible the Veteran's report of having tinnitus in service.  

The examiner should also express an opinion as to whether it is at least as likely as not (at least a 50 percent probability or more) that the Veteran's tinnitus was caused by or aggravated by the Veteran's service-connected hearing loss.  If aggravation is found, the examiner should identify that aspect of the disability which is due to such aggravation.

In addition to objective test results, the examination report should include a full description of the functional effects caused by the Veteran's hearing loss disability, to include for example, to what extent his hearing loss decreases his functioning in terms of performing his daily activities (such as the ability to communicate effectively with other people) as well as the impact of the hearing loss on his occupational functioning. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



